[SUTHERLAND ASBILL & BRENNAN LLP] STEPHEN E. ROTH DIRECT LINE: 202.383.0158 E-mail: steve.roth@sutherland.com May 8, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Kansas City Life Insurance Company and Kansas City Life Variable Life Separate Account (File Nos. 333-150926 and 811-09080) Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended and on behalf of Kansas City Life Insurance Company and Kansas City Life Variable Life Separate Account (the “Separate Account”), we certify that the form of prospectus and the form of the statement of additional information that would have been filed pursuant to paragraph (c) of Rule 497 does not differ from the form of prospectus and statement of additional information contained in Post-Effective Amendment No.5 to the Registration Statement for the Separate Account.The text of this amendment was filed electronically on May 1, 2013 and became effective on May 1, 2013. If you have any questions regarding this filing, please call the undersigned at (202) 383-0158 or Lorna MacLeod at (202) 383-0817. Sincerely, /s/ Stephen E. Roth Stephen E. Roth SER/atn cc: Marc Bensing Lorna MacLeod
